Case 3:20-cv-00696-JAG Document 1 Filed 09/03/20 Page 1 of 4 PageID# 1



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

  Standard Media Group LLC                        Civil Case No.: 3:20-cv-696

          Plaintiff,

          v.                                      Standard Media’s complaint for
                                                  breach of contract against AXIS
  AXIS Insurance Company                          Insurance Co.

          Defendant.




          Standard Media complains against AXIS as follows.



                                 INTRODUCTION

          1.      AXIS contracted to provide Standard with insurance for loss

  resulting from certain online or electronic fraud. That includes losses resulting

  from the transfer in good faith of an insured’s money by an employee to a person,

  place, or account outside the insured’s control. Such coverage applies where the

  transfer relied on a verbal, written, or electronic instruction that was in fact

  fraudulent. The policy provides $250k in limits subject to a $10k self-insured

  retention for such loss.

          2.      Standard’s Controller made four wire transfers to outside accounts

  beyond Standard’s control: the first to a domestic bank account and the remaining

  three to an overseas bank account located in Hong Kong. He made the transfers




                                             1
Case 3:20-cv-00696-JAG Document 1 Filed 09/03/20 Page 2 of 4 PageID# 2



  over a six-day period based on emails he received purporting to be from Standard

  Media’s Chief Executive Officer to him.

          3.     The total transfers exceed $1 million—well beyond policy limits.

  After the first three payments and before the fourth, the Controller attempted to

  authenticate those transfer instructions through an email to some of Standard’s

  management team, including the Chief Executive Officer.

          4.     When Standard’s Chief Legal Officer learned of the transfers from

  the Controller two days after the fourth transfer was made, he concluded fraud

  may have occurred. Standard immediately notified law enforcement and AXIS of

  the loss.

          5.     AXIS has since declined coverage for Standard’s loss in writing,

  apparently asserting as the only basis for denial that there was no attempt to

  authenticate the transfer instructions.



                                   THE PARTIES

          6.     Standard Media Group LLC’s only member is McDermott

  Communications LLC. That entity’s sole member is Deborah A. McDermott, a

  natural person and Tennessee citizen.

          7.     McDermott Communications LLC (“McDermott LLC”) is the

  named insured under the insurance contract. Standard is also an insured entity

  under the policy as a subsidiary of McDermott LLC.




                                            2
Case 3:20-cv-00696-JAG Document 1 Filed 09/03/20 Page 3 of 4 PageID# 3



          8.      On information and belief, AXIS is a corporation organized under

  Illinois law with its nerve center in Illinois.



                          JURISDICTION AND VENUE

          9.      This Court has jurisdiction over this matter under 28 U.S.C.

  § 1332(a) because McDermott LLC and Standard, on the one hand, and AXIS, on

  the other hand, are citizens of different states, and the disputed amount exceeds

  $75,000, excluding interest and costs.

          10.     Venue is proper in this district and division under 28 U.S.C.

  § 1391(b) because AXIS resides in this district and division.



                        COUNT I – BREACH OF CONTRCT

          11.     AXIS contracted to provide Standard with as much as $250k in

  coverage for loss caused by certain internet and email fraud. That promise by

  AXIS includes coverage for the loss here.

          12.     AXIS breached that contract by denying coverage for the loss.

          13.     Standard has performed under the insurance contract, or, in the

  alternative, such performance is excused by AXIS’ owns breaches.

          14.     The AXIS breach has caused Standard more than $250k in

  contract damages.

          15.      Hence, AXIS is liable to Standard for that amount for breach of

  contract.




                                               3
Case 3:20-cv-00696-JAG Document 1 Filed 09/03/20 Page 4 of 4 PageID# 4



                                     PRAYER

         WHEREFORE, Standard respectfully asks this Court for:

         A.     A judgment in Standard’s favor against AXIS for $250,000 in

  damages for breach of contract;

         B.     Costs;

         C.     Attorneys’ fees;

         D.     Pre- and post-judgment interest; and

         E.     All other relief the Court deems proper.

                               Respectfully submitted,

                               STANDARD MEDIA GROUP LLC

                               /s/ John Janney Rasmussen
                               Virginia State Bar No. 45787
                               Insurance Recovery Law Group, PLC
                               PO Box 38518
                               Richmond, VA 23231
                               804.308.1359
                               jjr@insurance-recovery.com




                                         4
